Cite as 2017 Ark. App. 513


                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-17-237


                                                    Opinion Delivered   October 4, 2017

THOMAS WELVAERT                                     APPEAL FROM THE CONWAY
                               APPELLANT            COUNTY CIRCUIT COURT
                                                    [NO. 15JV-16-47]
V.
                                                    HONORABLE TERRY SULLIVAN,
                                                    JUDGE
ARKANSAS DEPARTMENT OF HUMAN
SERVICES AND MINOR CHILD                            AFFIRMED; MOTION TO STRIKE
                     APPELLEES                      DENIED


                                LARRY D. VAUGHT, Judge

       Appellant, Thomas Welvaert, appeals the Conway County Circuit Court’s termination

of his parental rights to his daughter, A.W. We find no merit in his arguments and affirm.

       On May 15, 2016, A.W. and her sibling were removed from their mother’s care.

Ultimately, the mother executed consent to the termination of her parental rights to both

children, and the other child’s father executed consent to the termination of parental rights to

that child. This case deals solely with Welvaert’s parental rights to A.W.

       Welvaert was incarcerated in Texas throughout the case. On August 2, 2016, DHS filed

a petition to terminate parental rights alleging that Welvaert had been sentenced in a criminal

proceeding to a period of time which would constitute a substantial period of the child’s life.

Ark. Code Ann. § 9-27-341(b)(3)(B)(viii)(a) (Repl. 2015). At the hearing, Welvaert was not

present but was represented by counsel. His attorney stated that, although they had

communicated by mail, he had not been able to talk to Welvaert via telephone until the
                                 Cite as 2017 Ark. App. 513

previous evening. However, when the court asked if there was “any reason we can’t go ahead

with this hearing,” Welvaert’s counsel said, “No.”

       In the earlier adjudication order, the court found that both juveniles had been subjected

to neglect and aggravated circumstances, in part due to the court’s finding that Welvaert was

incarcerated and would not be released until 2030. The evidence at the termination hearing

revealed that he was serving a twenty-five- or thirty-year sentence for child sexual abuse and

that the earliest Welvaert could potentially be released would be 2021.

       An Arkansas Department of Human Services (DHS) caseworker testified that A.W.

was in therapeutic foster care but was adoptable. Thomas Gamble testified that he is

Welvaert’s stepbrother and that he was interested in adopting A.W. However, he had not

completed a required home study, had a criminal history, and admitted that he did not have a

bond with the child. He also testified that his father and his stepmother (Welvaert’s mother)

had previously had their rights terminated to other children and had been convicted of child

endangerment. Gamble stated that Welvaert should never be around minors and would not

have any access to A.W. should she be placed in Gamble’s custody.

       The court terminated Welvaert’s parental rights to A.W. based on the findings that he

had been sentenced to a period of incarceration that constituted a substantial portion of the

child’s life and that termination was in the child’s best interest. On appeal, Welvaert does not

challenge those findings but argues that his due-process rights were violated because he was

not able to meaningfully participate in the termination hearing.

       Before addressing the merits of Welvaert’s appeal, we must address an alleged

deficiency in his notice of appeal. In A.W.’s brief, counsel notes that “the notice of appeal has


                                               2
                                   Cite as 2017 Ark. App. 513

only one signature,” in violation of Arkansas Supreme Court Rule 6-9(b)(1)(B). In his reply,

Welvaert notes that the signature on the notice of appeal is his, although it is located on the

line designated for his counsel’s signature. His attorney failed to sign the notice of appeal.

Welvaert’s counsel confessed error in a motion for rule on clerk, which the Arkansas Supreme

Court granted. Therefore, the case is properly before us.

          Termination-of-parental-rights cases are reviewed de novo. Hune v. Ark. Dep’t of Human

Servs., 2010 Ark. App. 543. Grounds for termination of parental rights must be proved by clear

and convincing evidence, which is that degree of proof that will produce in the finder of fact

a firm conviction of the allegation sought to be established. Hughes v. Ark. Dep’t of Human

Servs., 2010 Ark. App. 526. The appellate inquiry is whether the trial court’s finding that the

disputed fact was proved by clear and convincing evidence is clearly erroneous. J.T. v. Ark.

Dep’t of Human Servs., 329 Ark. 243, 248, 947 S.W.2d 761, 763 (1997). A finding is clearly

erroneous when, although there is evidence to support it, the reviewing court on the entire

evidence is left with a definite and firm conviction that a mistake has been made. Id., 947

S.W.2d at 763. In resolving the clearly erroneous question, we give due regard to the

opportunity of the trial court to judge the credibility of witnesses. Camarillo-Cox v. Ark. Dep’t

of Human Servs., 360 Ark. 340, 352, 201 S.W.3d 391, 399 (2005). Termination of parental rights

is an extreme remedy and in derogation of a parent’s natural rights; however, parental rights

will not be enforced to the detriment or destruction of the health and well-being of the child.

Meriweather v. Ark. Dep’t of Health & Human Servs., 98 Ark. App. 328, 331, 255 S.W.3d 505, 507

(2007).




                                                3
                                 Cite as 2017 Ark. App. 513

       Welvaert acknowledges that inmates do not have a right to attend civil hearings. Vogel

v. Ark. Dep’t of Human Servs., 2015 Ark. App. 671, at 9–10, 476 S.W.3d 825, 830–31. Citing

Vogel, he notes that a parent’s absence from a termination hearing comports with due process

only if he or she is represented by counsel who makes evidentiary objections, cross-examines

witnesses, presents testimony from the parent that could influence the outcome of the

proceedings, and makes arguments on the parent’s behalf. Vogel, 2015 Ark. App. 671, at 10–

11, 476 S.W.3d at 830–31; see also Santosky v. Kramer, 455 U.S. 745, 752–54 (1982) (recognizing

that parents whose rights the government seeks to terminate must be given due process under

the Fourteenth Amendment). Welvaert argues that his attorney failed to make evidentiary

objections or otherwise adequately represent him at the hearing, which resulted in a due-

process violation under Vogel when combined with his absence from the proceedings.

       Because Welvaert never raised this issue below, he acknowledges that it is barred from

appellate review unless we conclude that it falls within one of the “extremely rare” exceptions

to the contemporaneous-objection rule outlined in Wicks v. State, 270 Ark. 781, 785, 606
S.W.2d 366, 369 (1980); specifically, that Welvaert’s counsel’s deficiencies constituted “[a]n

error that’s so flagrant and egregious that the trial court should’ve, on its own motion, taken

steps to remedy it.” Baker v. Ark. Dep’t of Human Servs., 2011 Ark. App. 400, at 6 (citing the

third exception described in Wicks, 270 Ark. at 785, 606 S.W.2d at 369).

       The facts of the current case do not rise to the level of the third Wicks exception.

Although Welvaert’s counsel mentioned that he had not been able to speak on the phone to

Welvaert until the evening before the trial, counsel stated that they had communicated by mail

and that he was ready to proceed. He cross-examined the DHS witness and called Gamble to


                                              4
                                  Cite as 2017 Ark. App. 513

the stand as a potential alternative placement for A.W. Counsel did not make any evidentiary

objections, but a review of the record does not reveal that any objections would have been

warranted. We refuse to fault trial counsel for failing to make frivolous or unnecessary

objections. Similarly, counsel did not give a “closing argument,” but neither did DHS. The

attorney ad litem, in response to a question by the court, gave a very short statement that the

children needed permanency, but other than that, there were no closing arguments from any

party.

         In sum, given the facts of this case, Welvaert’s counsel presented the best defense that

was available. It was undisputed that Welvaert was serving a significant sentence for child

sexual abuse and would not be in a position to take A.W. for many more years, if ever.

Moreover, A.W. is adoptable, and returning her to Welvaert would clearly expose her to a risk

of harm. Under these circumstances, arguing for relative placement of A.W. with Gamble

rather than termination was a reasonable legal strategy. We see no basis for holding that the

counsel’s actions were so egregious that the trial court should have, on its own motion, taken

steps to remedy the situation. As such, the third Wicks exception does not apply, and

Welvaert’s due-process claims regarding his attorney’s effectiveness in his absence were not

preserved for appeal.

         Alternatively, as in Vogel, Welvaert’s ineffective-assistance-of-counsel arguments fail

for another reason: he has not demonstrated a reasonable probability that the court’s decision

to terminate his parental rights would have been different absent his counsel’s alleged errors.

Vogel, 2015 Ark. App. 671, at 11, 476 S.W.3d at 831 (citing Abernathy v. State, 2012 Ark. 59, at

4, 386 S.W.3d 477, 481). Despite Welvaert’s allegations that he was denied a meaningful


                                                5
                                 Cite as 2017 Ark. App. 513

opportunity to participate, it is apparent that his counsel presented Welvaert’s case as well as

it possibly could have been handled, and given the facts, there was no prejudice from

Welvaert’s absence. 1

       Affirmed; motion to strike denied.

       ABRAMSON and HIXSON, JJ., agree.

       Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant.

       Jerald A. Sharum, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




       1In  his reply brief, Welvaert includes a letter from the DHS Office of Chief Counsel,
which appears to be answering several questions and concerns raised by Welvaert, including
his desire to appear at an upcoming hearing via telephone conference, to which DHS stated
that the courtroom did not have phone-conferencing capabilities and that Welvaert would be
best served by appearing through his attorney. This letter is not in the appellate record. In the
reply brief, Welvaert acknowledges that fact and notes that, simultaneously with filing the reply
brief he also filed a petition for writ of certiorari to complete the record. The Arkansas
Supreme Court denied that petition. Appellees filed a joint motion to strike the reply, arguing
that the reply contains new arguments and new evidence. We deny the motion to strike, but
we have not considered the letter in our analysis of the case.
                                               6